Case 20-43963        Doc 16      Filed 08/13/20 Entered 08/13/20 14:41:11                  Main Document
                                              Pg 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 In re:                                                 )      Case No.: 20-43963-399
                                                        )      Honorable Barry S. Schermer
 GARBANZO MEDITERRANEAN                                 )      Chapter 11 Proceeding
 GRILL, LLC, et al.,                                    )
                                                        )      Hearing Date: August 17, 2020
                                   Debtors1.            )      Hearing Time: 10:00 a.m.
                                                        )      Hearing Location: Courtroom 5 North
                                                        )      St. Louis, Missouri
                                                        )
                                                        )      Robert E. Eggmann, Esq.
                                                        )      Thomas H. Riske, Esq.
                                                        )      Danielle A. Suberi, Esq.
                                                        )      Carmody MacDonald P.C.
                                                        )      120 South Central, Suite 1800
                                                        )      St. Louis, Missouri 63105
                                                        )      (314) 854-8600
                                                        )      ree@carmodymacdonald.com
                                                        )      thr@carmodymacdonald.com
                                                        )      das@carmodymacdonald.com

                                         NOTICE OF HEARING

          PLEASE TAKE NOTICE that on August 12, 2020 (the “Petition Date”), Garbanzo

Mediterranean Grill, LLC and its affiliated debtors and debtors in possession (each a “Debtor”

and, collectively, the “Debtors”) each filed a voluntary petition for relief under chapter 11 of title

11 of the United States Code (the “Bankruptcy Code”) with the United States Bankruptcy Court

for the Eastern District of Missouri (the “Court”) commencing the above-captioned chapter 11

cases.

          PLEASE TAKE FURTHER NOTICE that, together with the chapter 11 petitions, the

Debtors also requested an expedited hearing before the Court (the “First Day Hearing”) to

consider certain motions (collectively, the “First Day Motions”) filed on the Petition Date as




          1
            The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number are: Garbanzo Mediterranean Grill, LLC (8872), Garbanzo Mediterranean Fresh, LLC (8872),
Garbanzo Mediterranean Fresh Missouri, LLC (8872), and Garbanzo Mediterranean Grill Franchising, LLC (8872).
The address of the Debtors’ corporate headquarters is 7700 E. Arapahoe Road, Suite 270, Centennial, CO 80112.
Case 20-43963      Doc 16    Filed 08/13/20 Entered 08/13/20 14:41:11            Main Document
                                          Pg 2 of 3


follows: Motion to Expedite Hearing on First Day Motions; Amended Motion for Joint

Administration of Cases; Application of Debtors-In-Possession for the Entry of an Order 11 U.S.C.

§327(A) and Fed. R. Bankr. P. 2014(A) Authorizing the Employment of Carmody MacDonald P.C.

as Counsel; Motion of the Debtor for Entry of Interim and Final Orders (I) Authorizing the Debtors

to Utilize Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363 and 364; (II) Granting Adequate

Protection, Pursuant to 11 U.S.C. §§ 361 and 363; and (III) Scheduling Final Hearing Pursuant

to Bankruptcy Rule 4001(b) and (c); Emergency Motion for Authority to Perform Obligations

Necessary to Maintain Existing Insurance; Emergency Motion for Order Authorizing Payment of

Pre-Petition Wages, Salaries, Bonuses, Reimbursable Employee Expenses and Medical and Other

Employee Benefits, and to Authorize Payment of Post-Petition Wages to Insiders in the Ordinary

Course of Business; Emergency Motion for an Order Pursuant to Sections 105(a) and 366 of the

Bankruptcy Code (I) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing

Utility Services; (II) Deeming Utility Companies Adequately Assured of Future Performance; and

(III) Establishing Procedures for Determining Adequate Assurance of Payments; and Motion of

the Debtors for Entry of AN Order (I) Authorizing the Debtors to Pay Prepetition Obligations in

the Ordinary Course of business to (A) Critical Vendors and (B) 503(b)(9) Claimants and (II)

Granting Related Relief;

       PLEASE TAKE FURTHER NOTICE that the Court has scheduled the First Day

Hearing to commence on August 17, 2020 at 10:00 a.m. (prevailing Central Time) in Courtroom

5-North of the Thomas F. Eagleton United States Courthouse, 111 South Tenth Street, St. Louis,

Missouri. Interested parties who wish to appear telephonically may request dial-in information

from     the    Courtroom       Deputy,     Shontelle     McCoy,       at    (314)     244-4806,

Shontelle_McCoy@moeb.uscourts.gov.
Case 20-43963        Doc 16   Filed 08/13/20 Entered 08/13/20 14:41:11            Main Document
                                           Pg 3 of 3


       PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should read

the First Day Motions carefully and discuss them with your attorney, if you have one in the chapter

11 cases. (If you do not have an attorney, you may wish to consult one).

       PLEASE TAKE FURTHER NOTICE that if you do not want the Court to grant the relief

requested in the First Day Motions, or if you want the Court to consider your views on the First

Day Motions, then you or your attorney must attend the First Day Hearing.

       If you or your attorney do not take these steps, the Court may decide that you do not oppose

the relief sought in the First Day Motions and may enter orders granting the relief requested in the

First Day Motions.



 Dated: August 13, 2020
        St. Louis, Missouri


                                      Respectfully submitted,

                                      CARMODY MACDONALD P.C.


                                      By: /s/ Robert E. Eggmann
                                          ROBERT E. EGGMANN #37374MO
                                          THOMAS H. RISKE #61838MO
                                          DANIELLE SUBERI #59688
                                          120 S. Central Avenue, Suite 1800
                                          St. Louis, Missouri 63105
                                          (314) 854-8600
                                          (314) 854-8660 – FAX
                                          ree@carmodymacdonald.com
                                          thr@carmodymacdonald.com
                                          das@carmodymacdonald.com

                                      PROPOSED ATTORNEYS FOR DEBTORS
